Citation Nr: 1716975	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-20 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen service connection for the cause of the Veteran's death, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant (Surviving Spouse); M.B. (Assisted Appellant with Filing the Claim); L.H. (Nurse Practitioner) 
ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from February 1985 to August 1991.  The Veteran died in May 2008.  The appellant is the Veteran's surviving spouse.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the RO in Los Angeles, California, which determined that new and material evidence had not been received to reopen service connection for the cause of the Veteran's death.  

In October 2016, the appellant, M.B., and L.H. testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  An August 2008 rating decision denied service connection for the cause of the Veteran's death, finding no evidence linking any service-connected disability to the cause of the Veteran's death.  

2.  The appellant did not file a timely substantive appeal following the September 2009 statement of the case on the issue of service connection for the cause of the Veteran's death.  


3.  New evidence received since the August 2008 rating decision relates to an unestablished fact of causal relationship between the service-connected posttraumatic stress disorder (PTSD) and the cause of the Veteran's death.  

4.  The Veteran died in May 2008.  

5.  The cause of death listed on the death certificate was accidental drowning. 

6.  At the time of his death, the Veteran was service connected for PTSD. 

7.  The service-connected PTSD contributed substantially or materially to cause the Veteran's death. 


CONCLUSIONS OF LAW

1.  The August 2008 rating decision denying service connection for the cause of the Veteran's death became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 20.302, 20.1103 (2016).

2.  Evidence received since the August 2008 rating decision is new and material to reopen service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Resolving reasonable doubt in favor of the appellant, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A.	 §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In this decision, the Board reopens and grants service connection for the cause of the Veteran's death, which constitutes a full grant of the benefits sought on appeal.  As such, no further discussion of VA's duties to notify and to assist is necessary. 

Reopening Service Connection for Cause of Death 

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record. 38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In an August 2008 decision, the RO denied service connection for the cause of the Veteran's death because no evidence of record linked any service-connected disability to the Veteran's death (no nexus).  The appellant did not submit a timely substantive appeal following the September 2009 statement of the case on the issue of service connection for the cause of the Veteran's death; thus, the August 2008 rating decision denying service connection for the cause of the Veteran's death became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since the August 2008 rating decision, VA has received a July 2012 statement, in which the appellant first advanced that the Veteran's service-connected PTSD manifested as symptoms and impairment including persistent danger of hurting self or others, contributing to his death.  The July 2012 statement also reflects that the appellant indicated that the severity of service-connected PTSD impaired the Veteran's judgment.  Further, at the October 2016 Board hearing, the Veteran's former nurse practitioner, L.H., testified that the Veteran's PTSD manifested as hallucinations, detachment from reality, and paranoia, and opined that the PTSD impaired the Veteran's judgment, which contributed to his death.  Such evidence could reasonably substantiate a claim of service connection for the cause of the Veteran's death as, such evidence, when considered with the other evidence of record, triggers the VA Secretary's duty to assist.  As such, the new evidence meets the low reopening standard of Shade.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for anxiety and depression.  38 C.F.R. § 3.156(a).  

Service Connection for Cause of Death 

As discussed above, service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312; Lathan v. Brown, 7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312(c)(4).  

In this case, the Veteran died in May 2008.  The amended death certificate lists the cause of the death as an accidental drowning in an apartment complex pool due to, or as a consequence of, alcohol and drugs.  At the time of the Veteran's death, service connection, in pertinent part, had been established for PTSD.

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran's service-connected PTSD, to include the medications used to treat symptoms of the PTSD, caused a persistent danger of hurting self or others, which contributed to death.  In the July 2012 statement, the appellant advanced that the Veteran's service-connected PTSD manifested as symptoms and impairment including persistent danger of hurting self or others, contributing to his death.  The July 2012 statement also reflects that the appellant indicated that the severity of service-connected PTSD impacted the Veteran's judgment.  At the October 2016 Board hearing, the Veteran's former nurse practitioner, L.H., testified that the Veteran's PTSD manifested as hallucinations, detachment from reality, and paranoia, and opined that the PTSD impaired the Veteran's judgment.  In addition, the appellant and L.H. both testified that the Veteran had a long history of psychiatric symptoms from service separation until his death.  See October 2016 Board hearing transcript.  

The evidence weighing in favor of the claim includes a February 2012 statement from a licensed clinical social worker who indicated that the service-connected PTSD caused the Veteran to self-medicate in order to ameliorate pain, and that the Veteran's impaired judgment due to the self-medication contributed to the Veteran's death.  An October 2016 private medical opinion by M.E. assessed that the Veteran had a history of suicidal ideation due to the service-connected PTSD.  M.E. opined that it is likely that the PTSD was a contributing cause of the drowning that led to the Veteran's death.  M.H. also noted that the PTSD caused deliberate self-medication to avoid feeling discomfort while drowning, and that the Veteran was "tired of suffering."  A separate October 2016 statement from L.H. reflects that the Veteran conveyed that "the only thing that kept him from killing himself was his two children," and that, at the time of his death, the Veteran was estranged from the children, suggesting suicide.   

In a June 2011 medical opinion, the VA examiner opined that the PTSD was unrelated to the Veteran's cause of death.  The June 2011 VA examiner reasoned that there is no evidence of suicidal behavior contributing to the death; however, the appellant's July 2012 statement reflects that the Veteran's service-connected PTSD manifested as symptoms and impairment including persistent danger of hurting self (suicide), and the October 2016 private medical opinion by M.E. reflects that the Veteran had history of suicidal ideation.  As such, the June 2011 VA examiner's opinion appears to be based on an inaccurate premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (holding that a widow's statement seeking service connection for cause of death of her husband, who had PTSD, cannot be categorically denied as not competent evidence regarding cause of death, which was characterized as accidental drowning).  For this reason, the Board finds that the June 2011 VA medical opinion to be of little probative value.  

The amended death lists the cause of the Veteran's death as an accidental drowning and he was service-connected for PTSD prior to his death.  The Board finds that the weight of the evidence is at least in equipoise as to whether the service-connected PTSD contributed substantially or materially to the Veteran's death, via impaired judgment productive of danger to self.  Resolving reasonable doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received, the appeal to reopen service connection for the cause of the Veteran's death is granted.  

Service connection for the cause of the Veteran's death is granted. 


____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


